Filed 8/7/14 P. v. Davis CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


THE PEOPLE,                                                          B250773

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                      Super. Ct. No. BA405146)
         v.

WYNTON DAVIS,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
Craig E. Veals, Judge. Affirmed.
         Melissa A. Fair, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.
       A jury convicted defendant Wynton Davis of one count of receiving aid by
misrepresentation of more than $950 in violation of Welfare and Institutions Code
section 10980, subdivision (c)(2), and two counts of perjury by false application
for aid in violation of Penal Code section 118, subdivision (a). The trial court
placed him on probation for three years subject to various terms and conditions,
including that he pay restitution of $7,784. He appeals from the judgment (order
granting probation). We affirm.


                                  BACKGROUND
       Between August 2011 and March 2012, defendant submitted applications
under penalty of perjury for child care reimbursement to Cal Works. He
represented that he had no job and that one of his two sons lived with him. Based
on these representations, he received aid in the sum of $7,784 in reimbursements
and food stamps. In fact, the son lived with his mother, rendering defendant
ineligible for aid.


                                   DISCUSSION
       After review of the record, defendant’s court-appointed counsel filed an
opening brief asking this court to review the record independently pursuant to
People v. Wende (1979) 25 Cal. 3d 436, 441.
       We advised appellant that he had 30 days within which to submit any
contentions or issues that he wished us to consider. No response has been received
to date.
       We have examined the entire record and are satisfied that no arguable issues
exist, and that appellant has, by virtue of counsel’s compliance with the Wende
procedure and our review of the record, received adequate and effective appellate

                                          2
review of the judgment entered against him in this case. (Smith v. Robbins (2000)
528 U.S. 259, 278; People v. Kelly (2006) 40 Cal. 4th 106, 112-113.)


                                 DISPOSITION
            The judgment is affirmed.
            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                            WILLHITE, J.




            We concur:




            EPSTEIN, P. J.




            EDMON, J.*




*Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
 to article VI, section 6 of the California Constitution.

                                        3